DETAILED ACTION
Status of Claims
In the response filed September 12, 2022, Applicant amended claims 1, 2, 4-11, and 13-20. Claims 1-20 are pending in the current application.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101  have been fully considered but they are not persuasive. First, under Prong One, Applicant asserts that the characterization of the instant claims is oversimplified because the subject matter has not account for each of the specific requirements recited and  provides benefits to the traveler and the user is incentivizes for carrying lesser baggage weight resulting in benefits to the airline industry.  Examiner respectfully disagrees. The identified limitations in Prong One recite using a payment card to register for a travel reward program, and providing promotional offers based on estimated total baggage weight which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  Even by Applicant’s own admission, the benefits provided to the traveler and airline industry are commercial in nature (e.g., saving money, generating more profits). Moreover, Applicant asserts that the instant claims are analogous to claim 2 of example 37 because the "receiving, by a server system associated with a payment network, an airline ticket booking notification comprising a booking information of an airline ticket purchased by a user using a payment card", "retrieving, by the server system from a database, the UAN based on receiving the airline ticket booking notification", and "providing, by the server system for display to the user, one or more pre-travel promotional offers to the user…  and dependent claim 7 steps cannot be performed practically in the mind.  Examiner respectfully disagrees. In Example 37, the “determining” step cannot be performed in the mind because it requires a processor accessing computer memory indicative of application usage. In this case, the instant claims are directed to commercial transactions where the server system is a generic component. At its most basic, a computer is just a calculator capable of performing mental steps faster than a human could. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility. Calculating and redeeming reward points are basic mathematical calculations that can be done in the mind, with a calculator performing the calculations a faster rate. Second, under Prong Two, Applicant asserts that the instant claims represent an technological improvement.  As stated above, the improvement are not to the technology but to commercial interactions and business relations.  The same arguments can be applied to Step 2B.  
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 10 and 19) recite:
using a payment card information of the payment card, checking, by the server system, if a Universal Account Number (UAN) is assigned to the user; 
if the UAN is not assigned to the user, assigning, by the server system, the UAN to the user; 
linking, by the server system, the UAN to the purchased airline ticket; and 
providing, by the server system for display to the user, one or more pre-travel promotional offers based on an estimation of total baggage weight for a travel route of the user retrieved from the booking information of the purchased airline ticket, wherein the estimation of the total baggage weight for the travel route is calculated using a predictive algorithm based on historically carried baggage weight of a plurality of users including the user
The identified limitations recite using a payment card to register for a travel reward program, and providing promotional offers based on estimated total baggage weight which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., server) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention recites is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving, by a server system associated with a payment network, an airline ticket booking notification comprising a booking information of an airline ticket purchased by a user using a payment card; 
if the UAN is assigned to the user, retrieving, by the server system, the UAN based on receiving the airline ticket booking notification
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and retrieving airline booking and account information. The processor in the steps is recited at a high-level of generality (i.e., as a generic server performing a generic computer function of receiving and retrieving airline booking and account information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9, 11-18, and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, the dependent claims recite generating reward points based on estimated baggage weight and time-duration of travel route (commercial interactions).
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: server to execute receiving and retrieving airline booking and account information. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9, 11-18, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuscone et. al  (US 2013/0075532 A1), Fuelling Arrangement and Method
 The prior art reference of record discloses issuing a rebate based on whether the passenger is below a predetermined carriage weight. However, the prior art reference of record does not teach an estimated total baggage weight for a travel route calculated using a predictive algorithm based on historically carried baggage. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681